Title: [Diary entry: 29 April 1788]
From: Washington, George
To: 

Tuesday 29th. Thermometer at 56 in the Morning—62 at Noon And 62 at Night. Raining a little in the Morning and very cloudy, without wind, which afterwards came out at No. Wt. tho’ not fresh but which dispersed the clouds. Visited all the Plantations. At the Ferry, the Carts, as yesterday were taking out the heads, guts &ca.—the Plows in the same field plowing for Buck Wheat & the Women filling up gullies therein. At French’s, the Plows finished the grd. intended for Flax; and went about an hour by sun to breaking up part of No. 5 for Buck Wheat. The women grubbing, & removing the impediments therein. At D. Run, 1 Plow was laying off for Corn (the rest at Frenchs). The Women were making a fence around that part of No. 1 which lays East of the swamp intended for English Barley &ca. At Muddy hole, 1 harrow preparing No. 1 for Buck Wheat—(the Plows 2 at Frhs.)—the Women hoeing in the New ground. At the River Plantation, the Plows finished breaking up that part of No. 9 that lay on the division line, between it and No. 8. The Women havg. finished heaping the dung at the farm pen, began, in the afternoon to make holes in No. 6 for planting Corn. No fish caught to day, of any Consequence. Charles Hagan was at work in the Brick yard. No Work on the Breach in the Mill race on acct. of the wetness of the earth. The Ditche[r]s, after finishing the Ditch on the ferry road (about breakfast time) went to Work in a ditch dividing No. 1 from No. 6. A Mr. Tayler dined here.